United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3972
                                   ___________

Raphael Mendez,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Bureau of Prisons; M. Haugen;           *
M. Stalker; FMC Rochester,              * [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: August 19, 2010
                                Filed: August 24, 2010
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Raphael Mendez, an involuntarily committed federal detainee who is confined
at the Federal Medical Center in Rochester, Minnesota, appeals the district court’s1
denial of his 28 U.S.C. § 2241 petition for a writ of habeas corpus, and its denial of
his judicial-disqualification motion. Upon careful review, we conclude that the
district court properly denied Mendez’s motion to disqualify, see Am. Prairie Constr.


      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota.
Co. v. Hoich, 560 F.3d 780, 789 (8th Cir. 2009) (standard of review); and, for the
reasons relied upon by the district court, we conclude that Mendez is not entitled to
habeas relief, see Mitchell v. U.S. Parole Comm’n, 538 F.3d 948, 951 (8th Cir. 2008)
(per curiam) (standard of review). The judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-